DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a 371 application of the International PCT application serial no. PCT/JP2020/005529, filed on February 13, 2020, which claims the priority benefits of Japan Patent Application No. 2019-174115, filed on September 25, 2019.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on March 17, 2021 and May 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art taken either singularity or in combination fails to anticipate or fairly suggest the limitations of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claim 1 with the important feature being “a groove portion which is arranged on the receiving portion along the inner peripheral surface and on which the adhesive is arranged.”

The closest prior art:

Soga et al. US 2007/0246833 teaches a driver comprising: a substrate (2) to which an electronic component (5) is joined; a resin member (3, 20) that covers the electronic component (5), wherein the resin member (3, 20) comprises a first resin portion (3) that covers the electronic component (5) and a second resin portion (20) that covers the first resin portion (3); and a housing (17) having a storage portion (between the case (17)) which takes a frame body as a side wall (see figure 8, frame walls are the actual body of the case (17)) and the substrate (2) arranged inside an inner peripheral surface of the frame body (17) as a bottom wall (figure 8), and the first resin portion and the second resin portion (3, 20) are filled in the storage portion (figure 8), and wherein the frame body (17) comprises a receiving portion (bottom square cutout of the wall of the frame (17, in figure 8)) which projects inward (figure 8) from the inner peripheral surface and on which the substrate (2) is arranged.

Soga et al. does not explicitly teach and a hardness of the first resin portion is lower than a hardness of the second resin portion.

Rostoken teaches and a hardness of the first resin portion (silicone gel (128)) is lower than a hardness of the second resin portion (epoxy mixture (130)); and wherein a side surface of the substrate is coated with an adhesive, which is insulating (the cover plate (232) (having supporting side walls, figure 2) is affixed to the substrate (212) using adhesive, column 7, lines 37-40).

Soga et al. or Rostoken does not teach a groove portion which is arranged on the receiving portion along the inner peripheral surface and on which the adhesive is arranged.

Therefore claims 1 and 5-20 are allowed.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO Form-892.

Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848